Citation Nr: 0101716	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  98-15 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from September 1977 
to September 1983.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a March 1998 rating decision, in 
which the RO denied the veteran's claim for an increased 
rating for an anxiety disorder.  The disorder was previously 
evaluated as 30 percent disabling, effective from August 
1995.  The veteran filed an NOD as to the denial of an 
increase in April 1998, and the RO issued an SOC in June 
1998.  The veteran filed a substantive appeal in August 1998.  

The Board notes, in addition, that the veteran has raised the 
issue of a total disability rating based on individual 
unemployability (TDIU).  That issue has not been adjudicated 
by the RO, and thus, while not before the Board at this time, 
it is referred to the RO for development as may be deemed 
warranted.  

REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to her claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran, taking into account the records 
of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims (Court) has confirmed this obligation 
over the years.  See Allday v. Brown, 7 Vet.App. 517, 526 
(1995); Green v. Derwinski, 1 Vet.App. 121, 124 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet.App. 454, 456 (1993); see also 38 C.F.R. § 3.326 
(2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In addition, the Veterans Benefits 
Administration has issued Fast Letter 00-87 (Nov. 17, 2000), 
Fast Letter 00-92 (Dec. 13, 2000), and Fast Letter 01-02 
(Jan. 9, 2001), providing interim guidance for claims 
processing until such time as regulations implementing the 
new statute are in place.  In the present case, we find that 
additional development is necessary before the Board can 
reach a decision with respect to the veteran's appeal.  

A review of the evidence reflects that the veteran was 
service connected for mild generalized anxiety reaction in a 
February 1985 rating decision.  The disability was found to 
be 10 percent disabling.  

In March 1986, the veteran was medically examined for VA 
purposes.  Following a clinical evaluation, the examiner's 
diagnosis was as follows -- Axis I: Generalized anxiety 
disorder, moderate; physical condition made worse by 
psychological condition; Axis II: "In reviewing patient's 
psychological testing from one year ago, the suspiciousness, 
the ease of disorganization and sense of futility is present 
within this patient.  Personality features are certainly 
marked although I cannot make a diagnosis of personality 
disorder."  A subsequent VA medical examination, in 
September 1995, revealed a diagnosis of bipolar disorder, 
mixed, moderate to moderately severe.  

Thereafter, in December 1997, the veteran was again medically 
examined for VA purposes.  The examiner's impression was as 
follows -- Axis I: Post traumatic stress disorder and panic 
disorder which are anxiety-related disorders secondary to the 
veteran's approximately year-long suffering of sexual 
harassment during her time in the Air Force.  Would rule out 
bipolar disorder given that the veteran had no history of 
mania or hypomanic episodes; Axis II: Deferred; Axis III: 
History of hyperthyroid, Grave's disease, and total 
hysterectomy on hormonal replacement; Axis IV: Moderate to 
severe with separation in her marriage, terminally ill 12-
year-old son with brain cancer, and herself having financial 
and job-related difficulties due to her psychological 
symptoms; Axis V: Currently at 50 with some serious 
impairment in social and occupational functioning with few 
supports, active symptomatology, and inability to keep or 
maintain a job.  

The Board is cognizant that, since the above noted VA 
examination in December 1997 some three years ago, the 
veteran has not undergone a VA examination.  The Board notes 
that we are not competent to ascertain the degree to which a 
disability has manifested itself without a solid foundation 
in the record, grounded in medical evidence.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Therefore, given the number of 
years since the veteran was last afforded a VA examination, 
and the need for more current findings to reconcile the 
apparently coexisting diagnoses, the Board believes the 
veteran should undergo a current VA examination to better 
assess her level of disability due to her service-connected 
mental disorder.

Although she has been examined previously for VA purposes, we 
emphasize the importance of a new examination, to ensure 
adequate clinical findings for rating purposes.  The veteran 
is hereby advised that failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
an increased rating, may result in denial of that claim.  38 
C.F.R. § 3.655 (2000).

Accordingly, further appellate consideration will be 
deferred, and the veteran's increased rating claim for an 
anxiety disorder, is REMANDED to the RO for the following 
action:

1. The RO should ask the veteran whether she has 
received any treatment for her service-
connected anxiety disorder since December 1997.  
Based upon her response, the RO should obtain 
copies of any pertinent treatment records 
referable to treatment for the disorder from 
the identified source(s), and associate them 
with the claims folder.  

2. The veteran should be scheduled for a 
psychiatric examination to evaluate the level 
of disability of her service-connected anxiety 
disorder.  All indicated tests should be 
accomplished.  The claims folder, to include a 
copy of this Remand, must be made available to 
and be reviewed by the examiner prior to the 
examination.  The report of examination should 
provide detailed descriptions of all current 
psychiatric symptomatology, to include the 
identification of any diagnoses other than an 
anxiety disorder.  In particular, to the extent 
possible, the examiner should distinguish 
symptoms directly attributable to the veteran's 
service-connected anxiety disorder, as compared 
to those symptoms attributable to any other 
identified psychiatric disorder, such as, for 
example, a personality disorder.  The examiner 
should also be requested to assign a numeric 
score on the Global Assessment of Functioning 
(GAF) scale, and to describe what the score 
means for the veteran in terms of her 
psychological, social, and occupational 
functioning pertaining to her service-connected 
anxiety disorder.  The examiner should then 
indicate the current degree of disability due 
to the veteran's anxiety disorder, providing a 
complete rationale for any opinion expressed.  

3. Thereafter, the RO should review the 
examination report and ensure that all of the 
requested findings and opinions are included.  
If not, the report should be returned to the 
examiner for corrective action.  

4. Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again consider the veteran's claim 
for an increased rating for an anxiety 
disorder.  If action taken remains adverse to 
the veteran, she and her representative should 
be furnished a Supplemental Statement of the 
Case concerning all evidence added to the 
record since the last SOC.  Subsequently, the 
veteran should be given the opportunity to 
respond.  The case should then be returned to 
the Board for further appellate consideration, 
if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until she receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



